ORDER
PER CURIAM:
Teresa Manring appeals the motion court’s denial of her Rule 24.035 motion for postcon-viction relief without an evidentiary hearing. She claims that her counsel was ineffective in failing to explain that as a condition of her probation, after pleading guilty, she could not use or possess illegal drugs. Ms. Manring claims her counsel’s failure to inform her of this condition rendered her plea unknowing and involuntary and that she is, therefore, entitled to post-conviction relief. We disagree. Finding no precedential value to our decision, we affirm by this summary order but have provided the parties with a memorandum setting out the reasons for our decision. Rule 84.16(b).